Title: To Benjamin Franklin from Hilliard d’Auberteuil, 20 May 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieur
Paris le 20e. mai 1782.
J’ai l’honneur d’envoyer à votre excellence les feuilles Y & Z. Mon imprimeur ayant imprudemment mis le papier à tremper, mon negre attendra, si vous le permettez, que vous les ayez lues.

Je vous remercie de la bonté que vous avez eue de me prêter les actes du congrès et je vous les renvoye par cette occasion.
Le peuple parle beaucoup de paix; je la desire, et cet évenement mettrait le comble à votre gloire s’il était possible d’y ajouter encore.
J’ai l’honneur d’etre avec une vénération profonde Monsieur de votre excellence Le très humble & très Obéissant Serviteur
Hilliard D’auberteuil
 
Addressed: A Monsieur / Monsieur Franklin / Ambassadeur des Etats unis de / L’Amerique / en son hotel / A Passy
Notation: Hillard d’Auberteuil 20. May 1782.
